Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claim 9, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the outer race of the first floating ball bearing being in a touching axial contact with the axial support flange, the outer race of the second floating ball bearing being axially preloaded away from the axial support flange via the preload spring, at least one elastic support ring being arranged to radially surround the outer race of each of the first floating ball bearing and the second floating ball bearing, and the first floating ball bearing and the second floating ball bearing are each radially supported within the static bearing receptacle only by the at least one elastic support ring.
In regards to claim 17, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the inner race of the first floating ball bearing is in a touching axial contact with the axial support flange, the inner race of the second floating ball bearing is axially preloaded away from the axial support flange via the preload spring,  First Preliminary Amendmentat least one elastic support ring is arranged to be radially surrounded by the inner race of each of the first floating ball bearing and the second floating ball bearing, and the first floating ball bearing and the second floating ball bearing are each radially supported at the rotor shaft only by the at least one elastic support ring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656